02-11-108-CR













 









COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
NO. 02-11-00108-CR
 
 



Litika Burks


 


APPELLANT




 
V.
 




The State of Texas


 


STATE



 
 
----------
FROM THE 213th
District Court OF Tarrant COUNTY
----------
MEMORANDUM
OPINION[1]
----------
Pursuant
to a plea bargain, the trial court convicted Appellant Litika Burks upon her
plea of guilty to the state jail felony of possession of less than one gram of
a controlled substance, namely: cocaine, and sentenced her to seven months’
confinement.  Appellant filed a timely notice of appeal.
The
trial court’s certification states that this is a plea-bargained case and that
Appellant has no right of appeal.  Accordingly, we informed Appellant by letter
on March 24, 2011, that this case was subject to dismissal unless she or any
party showed grounds for continuing the appeal on or before Monday April 4,
2011.[2] 
Appellant’s response does not show grounds for continuing the appeal.
We
therefore dismiss this appeal.[3]
 
PER
CURIAM
PANEL:  DAUPHINOT,
GARDNER, and WALKER, JJ.
DO
NOT PUBLISH
Tex. R. App.
P. 47.2(b)
DELIVERED:  April 21, 2011




[1]See Tex. R. App. P. 47.4.


[2]See Tex. R. App. P.
25.2(a)(2), (d).


[3]See Tex. R. App. P.
25.2(d), 43.2(f).